        Case 5:19-cv-04749-VKD Document 64 Filed 10/05/20 Page 1 of 6



 1   DAVID H. KRAMER, SBN 168452                   BRIAN M. WILLEN (admitted pro hac vice)
     LAUREN GALLO WHITE, SBN 309075                WILSON SONSINI GOODRICH & ROSATI
 2   KELLY M. KNOLL, SBN 305579                    Professional Corporation
     WILSON SONSINI GOODRICH & ROSATI              1301 Avenue of the Americas, 40th Floor
 3   Professional Corporation                      New York, NY 10019-6022
     650 Page Mill Road                            Telephone: (212) 999-5800
 4   Palo Alto, CA 94304-1050                      Facsimile: (212) 999-5899
     Telephone: (650) 493-9300                     Email: bwillen@wsgr.com
 5   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com
 6   Email: lwhite@wsgr.com
     Email: kknoll@wsgr.com
 7
     Attorneys for Defendants
 8   GOOGLE LLC and YOUTUBE, LLC
 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN JOSE DIVISION
13   DIVINO GROUP LLC, a California limited        )   CASE NO.: 5:19-cv-04749-VKD
     liability company, CHRIS KNIGHT, an           )
14   individual, CELSO DULAY, an individual,       )   STATEMENT OF RECENT
     CAMERON STIEHL, an individual,                )   DECISION
15   BRIAANDCHRISSY LLC, a Georgia limited         )
     liability company, BRIA KAM, an individual,   )   Judge: Hon. Virginia K. DeMarchi
16   CHRISSY CHAMBERS, an individual,              )
     CHASE ROSS, an individual, BRETT              )
17   SOMERS, an individual, and LINDSAY            )
     AMER, an individual, STEPHANIE                )
18   FROSCH, an individual, SAL                    )
     CINEQUEMANI, an individual, TAMARA            )
19   JOHNSON, an individual, and GREG              )
     SCARNICI, an individual,                      )
20                                                 )
                  Plaintiffs,                      )
21                                                 )
           v.                                      )
22                                                 )
     GOOGLE LLC, a Delaware limited liability      )
23   company, YOUTUBE, LLC, a Delaware             )
     limited liability company, and DOES 1-25,     )
24                                                 )
                  Defendants.                      )
25                                                 )
                                                   )
26

27

28


     STATEMENT OF RECENT DECISION                              CASE NO.: 5:19-cv-04749-VKD
        Case 5:19-cv-04749-VKD Document 64 Filed 10/05/20 Page 2 of 6



 1          Defendants Google LLC and YouTube, LLC respectfully submit as supplemental
 2   authority the recent decision from Judge Vince Chhabria in Zimmerman, et al., v. Facebook, Inc.,
 3   et al., Case No. 19-cv-04591-VC, ECF No. 27 (N.D. Cal. October 2, 2020) (Exhibit 1). Like this
 4   case, Zimmerman involves an online service provider’s decision to remove or restrict access to
 5   the plaintiffs’ content on the provider’s platform. The court held that Section 230(c)(1) applied to
 6   bar these claims, explaining “[a] social media site’s decision to delete or block access to a user’s
 7   individual profile falls squarely within this immunity.” Id. at *1.
 8

 9   Dated: October 5, 2020                        WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
10

11                                                 By: /s/ Lauren Gallo White
                                                       Lauren Gallo White
12

13                                                 Attorneys for Defendants
                                                   GOOGLE LLC and YOUTUBE, LLC
14

15

16

17

18

19
20
21

22

23

24

25

26

27

28


     STATEMENT OF RECENT DECISION                       -1-                CASE NO.: 5:19-cv-04749-VKD
Case 5:19-cv-04749-VKD Document 64 Filed 10/05/20 Page 3 of 6




          Exhibit 1
               Case 5:19-cv-04749-VKD Document 64 Filed 10/05/20 Page 4 of 6
ROBERT ZIMMERMAN, et al., Plaintiffs, v. FACEBOOK, INC., et..., Slip Copy (2020)
2020 WL 5877863

                                                               for civil RICO, unjust enrichment, computer fraud and
                                                               abuse, civil conversion, civil conspiracy, and identity theft,
                  2020 WL 5877863
                                                               respectively, all are supported by allegations relating to the
    Only the Westlaw citation is currently available.
                                                               Facebook defendants’ allegedly unlawful use, disclosure,
     United States District Court, N.D. California.
                                                               and monetization of Facebook User Information. See First
                                                               Amended Compl. ¶¶ 1287-1371; 1425-1443; 1468-1481;
  ROBERT ZIMMERMAN, et al., Plaintiffs,
                                                               1497-1500 (Dkt. No. 25-2). Similarly, counts seven, eight,
                 v.                                            nine, and eleven for intentional misrepresentation, breach
   FACEBOOK, INC., et al., Defendants.                         of contract, intentional infliction of emotional duress, and
                                                               breach of the implied covenant of good faith and fair
                 Case No. 19-cv-04591-VC                       dealing also appear to be supported at least in part by
                             |                                 allegations related to the alleged mishandling of user data.
                       10/02/2020                              See id. ¶¶ 1449-1467; 1482-1488. In fact, the Facebook
                                                               MDL complaint alleges some of the exact same causes of
                                                               action based on substantially similar factual allegations. See
VINCE CHHABRIA, United States District Judge
                                                               Second Amended Consolidated Compl. in Case No. 18-
                                                               md-2843-VC, Dkt. No. 491, ¶¶ 882-896 (claim for breach of
ORDER GRANTING MOTION TO DISMISS                               contract); 963-978 (claim for breach of the implied covenant
WITHOUT LEAVE TO AMEND IN PART Re: Dkt. No.                    of good faith and fair dealing); 979-988 (claim for unjust
27                                                             enrichment); 1137-1155 (claim under RICO); 1370-1379
                                                               (claim for intentional misrepresentation).
 *1 The defendants’ motion to dismiss the first amended
complaint is granted in part. Most of the claims asserted      The plaintiffs’ claims relating to the defendants’ decision to
in the complaint are privacy-related claims that overlap       block access to their Facebook profiles are barred by the
substantially with the lead case in the Facebook MDL. See In
re: Facebook, Inc. Consumer Privacy User Profile Litigation,   Communications Decency Act (“CDA”), 47 U.S.C. § 230.
Case No. 18-md-2843-VC. Those claims are stayed pending        “Section 230 of the CDA immunizes providers of interactive
adjudication or resolution of the MDL. See Fed. R. Civ. P.     computer services against liability arising from content
42(a). The other claims are barred by the Communications       created by third parties: ‘No provider...of an interactive
                                                               computer service shall be treated as the publisher or speaker
Decency Act,     47 U.S.C. § 230, or by clear Ninth Circuit    of any information provided by another information content
and Supreme Court precedent. Because these claims fail
as a matter of law, leave to amend would be futile, and        provider.’ ” Fair Housing Council of San Fernando Valley
                                                               v. Roommates.Com, LLC, 521 F.3d 1157, 1162 (9th Cir.
those claims are dismissed with prejudice. See Parents for
Privacy v. Barr, 949 F.3d 1210, 1239 (9th Cir. 2020).          2008) (en banc) (quoting       47 U.S.C. § 230(c)) (footnotes
                                                               omitted). The Ninth Circuit, in an en banc opinion, interpreted
The Court was clear that the plaintiffs had a choice with      this section of the CDA “to immunize the removal of user-
respect to their original lawsuit:                             generated content, not the creation of content,” such that
the lawsuit could be consolidated with the lead case in the    “any activity that can be boiled down to deciding whether
MDL, or, if they preferred to pursue their unrelated claims    to exclude material that third parties seek to post online
immediately, they could do so by voluntarily dismissing        is perforce immune under       section 230.”     Id. at 1163,
the related claims and proceeding “solely on claims related    1170-71 (emphasis in original). A social media site's decision
to the blocking of [their] accounts.” Pretrial Order No.       to delete or block access to a user's individual profile falls
29 (Dkt. No. 21). The plaintiffs accepted this condition       squarely within this immunity. See Riggs v. MySpace, Inc.,
and voluntarily dismissed their privacy-related claims to      444 F. App'x 986, 987 (9th Cir. 2011); see also Federal
pursue their account-related claims. See Notice of Voluntary   Agency of News LLC v. Facebook, Inc., 395 F.Supp.3d 1295,
Dismissal Without Prejudice (Dkt. No. 23). Despite this,       1304-1308 (N.D. Cal. 2019); Ebeid v. Facebook, Inc., 2019
the amended complaint asserts privacy-related claims based
                                                               WL 2059662, at *3-5 (N.D. Cal. May 9, 2019);         Sikhs for
on the alleged mishandling of Facebook user data. For
example, counts one, two, four, five, ten and seventeen


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
                Case 5:19-cv-04749-VKD Document 64 Filed 10/05/20 Page 5 of 6
ROBERT ZIMMERMAN, et al., Plaintiffs, v. FACEBOOK, INC., et..., Slip Copy (2020)
2020 WL 5877863

Justice “SFJ”, Inc. v. Facebook, Inc., 144 F.Supp.3d 1088,        The plaintiffs’ argument that Facebook is a state actor because
1092-96 (N.D. Cal. 2015).                                         of its joint action with government entities also does not save
                                                                  their constitutional claims. These allegations of joint action
 *2 The plaintiffs’ claims that the defendants violated their     between Facebook and the Trump administration relate to the
constitutional rights also fail. As an initial matter, many       allegedly unlawful surveillance of user data and influence
of the plaintiffs’ constitutional claims relate to Facebook's     over federal elections. See Opposition to Motion to Dismiss at
alleged misuse of user information and thus cannot be             15-16 (Dkt. No. 37). As already explained, these allegations
pursued separately from the MDL at this time. See, e.g.,          pertain to the privacy-related claims brought in the Facebook
First Amended Compl. ¶¶ 1401-1424 (alleging constitutional        MDL and do not relate to the blocking of the plaintiffs’
violations based on Facebook's use of the plaintiffs’ user        user accounts. These allegations of joint action are thus
data and Facebook's dissemination of allegedly misleading         insufficient to support the claims at issue here.
information). This includes the plaintiffs’ claims brought
under the California and North Carolina constitutions, as         Finally, the plaintiffs’ claims relating to Facebook's allegedly
these state-based constitutional claims appear to be partly       treasonous conduct fail because “[t]here is no private cause
based on a right to privacy and a right to free elections—both    of action for treason.” Arunachalam v. Apple, Inc., 2018 WL
rights implicated by the privacy-related claims and not by the    5023378, at *5 (N.D. Cal. Oct. 16, 2018).
claims related to the blocking of the plaintiffs’ accounts. See
First Amended Compl. ¶¶ 1395-97.                                  Because the plaintiffs’ claims relating to their user accounts
                                                                  fail as a matter of law, amendment would be futile. The claims
To the extent that the constitutional claims are free speech      relating to the blocking of the plaintiffs’ accounts are thus
claims premised on the blocking of the plaintiffs’ accounts,      dismissed with prejudice.
they fail because Facebook is not a state actor. Claims brought
under the federal constitution must be directed at conduct        The remaining claims all relate to privacy and overlap with the
                                                                  MDL. The plaintiffs earlier dismissed these claims without
which can “be fairly attributable to the State.”  Lugar
                                                                  prejudice, but the Court interprets their inclusion in the
v. Edmondson Oil Company, 457 U.S. 922, 937 (1982).
                                                                  Amended Complaint as a decision by the plaintiffs to re-allege
The same is true for claims brought under the California
                                                                  them. Because, as described above, these claims overlap so
and North Carolina constitutions. See   Golden Gateway            substantially with the lead case in the Facebook MDL, for
Center v. Golden Gateway Tenants Association, 26 Cal. 4th         purposes of efficiency and judicial economy, they are stayed
1013, 1031 (2001) (holding that California constitution's         pending adjudication or resolution of the privacy claims in
free speech clause “only protects against state action”);         the MDL. See Fed. R. Civ. P. 42(a). This does not mean that
    Corum v. University of North Carolina Through Board           the plaintiffs’ privacy-related claims in this suit have been
of Governors, 330 N.C. 761, 782 (1992) (noting that the           resolved or are no longer valid; it just means that no further
rights guaranteed in the North Carolina constitution “are         action will be taken on them until the lead case has been
individual and personal rights entitled to protection against     resolved or adjudicated.
state action”). The plaintiffs argue that Facebook has become
a “quasi-state actor” by operating a “digital town square”         *3 The plaintiffs should also be aware that, if a class is
and providing a “public free speech forum.” First Amended         certified in the lead case, they will have a chance to opt out of
Compl. ¶¶ 1373, 1380-81. But the Ninth Circuit recently           the class and pursue their claims on their own. If they choose
rejected these exact arguments in the context of constitutional   to do this (rather than simply remaining as members of the
claims brought against YouTube, and its reasoning is equally      class and allowing the lead plaintiffs and class counsel to
applicable here. See Prager University v. Google LLC, 951         represent them), their claims will nonetheless be stayed until
F.3d 991, 995 (9th Cir. 2020) (“Despite YouTube's ubiquity        after the lead case is adjudicated or resolved. After the MDL
and its role as a public-facing platform, it remains a private    has been adjudicated or resolved, the plaintiffs may move to
forum, not a public forum subject to judicial scrutiny under      lift the stay in this case and proceed on their individual privacy
the First Amendment.”); see also Federal Agency of News           claims.
LLC, 395 F.Supp.3d at 1308-1314.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
                 Case 5:19-cv-04749-VKD Document 64 Filed 10/05/20 Page 6 of 6
ROBERT ZIMMERMAN, et al., Plaintiffs, v. FACEBOOK, INC., et..., Slip Copy (2020)
2020 WL 5877863

The plaintiffs are once again advised to contact the Northern       VINCE CHHABRIA
District's Legal Help Desk for assistance in litigating this case
pro se.                                                             United States District Judge

IT IS SO ORDERED.                                                   All Citations

                                                                    Slip Copy, 2020 WL 5877863
Dated: October 2, 2020

End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  3
